After Remand from the Alabama ' Supreme Court
MOORE, Judge.
The prior judgment of this court has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex *805parte J.W.B., 230 So.3d 783 (Ala. 2016). On remand to this court, and in compliance with the supreme court’s opinion, we hereby affirm the judgment on partial findings of the Mobile Probate Court denying the adoption contest filed by D.W. and the final judgment of the probate court granting the adoption of B.W.R. by J.W.B. and J.J.B.
AFFIRMED.
Thompson, P.J., and Pittman, Thomas, and Donaldson, JJ., concur.